Citation Nr: 1545492	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-11 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin 



THE ISSUE

Entitlement to a higher rate of nonservice-connected death pension.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1944 to December 1946.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2013 Department of Veterans Affairs (VA) determination, apparently by the VA Pension Management Center in Milwaukee, Wisconsin.  (As set forth below, the decision on appeal is not currently associated with the record).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For multiple reasons, this matter is not yet ready for appellate review.  

First, the July 2013 determination on appeal has not yet been associated with the record.  It is not included in the small paper file provided by the AOJ, nor is it contained in the Veteran's VBMS or Virtual VA files.  According to a February 2014 Statement of the Case provided to the appellant by the VA Regional Office (RO) in Philadelphia, Pennsylvania, the decision on appeal was dated on July 29, 2013.  According to VACOLS, that decision was rendered by the VA Milwaukee Pension Management Center.  Thus, on remand, a copy of that decision should be associated with the record.  

Second, the available record reflects that the appellant is represented by the Kentucky Department of Veterans Affairs. See October 2008 VA Form 21-22 in Virtual VA.  The AOJ, however, has not copied the appellant's representative on any correspondence associated with her claim.  VA regulations provide that an appellant is entitled to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2015).  Thus, the appellant's representative should be provided the opportunity to complete a full review of the appellant's case and provide any additional evidence and argument in support thereof.

Finally, the Board notes that, in her March 2014 VA Form 9, the appellant requested an in-person hearing before a Veterans Law Judge at the RO.  The Virtual VA file shows that, on November 13, 2014, a VA Office in Newnan, Georgia, sent the appellant a letter advising her that she had been placed on the list of persons wanting to appear for an in-person Board hearing.  She was offered the opportunity to elect a video hearing, but was specifically advised that, unless she told VA otherwise, she would remain on the list for an in-person hearing.  The record currently available to the Board contains no indication that the appellant responded to this letter.  

For reasons which are unclear, on January 15, 2015, the VA Regional Office in Louisville, Kentucky, sent the appellant a letter advising her that the Board videoconference hearing she had requested had been scheduled for February 2, 2015, approximately two weeks later.  According to a note in VACOLS, the appellant did not report for the hearing, and the matter was forwarded to the Board.  

Under applicable regulation, a hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).  If an appellant declines to participate in a videoconference hearing, her right to appear before the Board at an in-person hearing shall not be affected.  Id.  VA regulations further provided that an appellant is entitled to notification of the time and place of the Board hearing, not less than 30 days prior to the hearing.  38 C.F.R. § 19.76 (2015).   

In this case, the record indicates that the appellant has not yet been afforded her requested in-person Board hearing.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2015), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  

In this case, although the record shows that the appellant did not appear for the January 2015 Board videoconference hearing, neither she nor her representative were given appropriate notice of that hearing.  Moreover, she has not withdrawn her request for an in-person Board hearing at the RO.  

In order to ensure full compliance with due process requirements, therefore, an in-person hearing must be scheduled, unless the appellant subsequently elects to attend a videoconference hearing or Central Office hearing or she withdraws her Board hearing request entirely.  As travel board hearings are scheduled by the AOJ, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015). 

Accordingly, the case is REMANDED for the following action: 

1.  The AOJ should contact the appellant's representative, the Kentucky Department of Veterans Affairs (unless there has since been a change in representation), and provide that organization with the opportunity to complete a full review of the appellant's case and provide any additional evidence and argument in support thereof.

2.  The AOJ should take appropriate steps to schedule the appellant for a hearing with a Veterans Law Judge of the Board at the local office in accordance with her request.  The appellant should be notified in writing of the date, time, and location of the hearing in accordance with the 30-day notice requirement specified at 38 C.F.R. § 19.76 (2015).

After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




